DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/21 has been entered.
 
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Serafin (US 5,927,852) in view of Miller et al. (US 2013/0099018). This rejection was applied in Paragraphs 8-17 of the Final Rejection mailed 12/10/20 and maintained in the Advisory Action mailed 03/12/21.  The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 04/09/21, with respect to the rejection of claims 14-20 and 22-24  under 35 U.S.C. 103 as being unpatentable over Serafin (US 5,927,852) in view of Miller et al. (US 2013/0099018) have been fully considered but they are not persuasive.  
Applicant has argued that one of ordinary skill in the art would not combine the Serafin and Miller references because Serafin describes a high pressure mixer and Miller describes a microfluidic device for manipulating small amounts of liquid. See page 4 of Applicant’s Remarks. The Examiner respectfully disagrees and submits both devices teach mixing of two non-intermixable liquids through collision of liquid streams from microchannels. Miller teaches a pressure range in which the operator may vary the size of the droplets by controlling the pressure.  The Examiner submits the feature of providing a pressure range at collision of around 2 bar in order to control the size of the droplets as taught by Miller is a feature that would be an improvement over the device and method of Serafin.  In addition, one of ordinary skill in the art would have recognized that applying the known technique or feature would have yielded predictable results and resulted in an improved system. See MPEP 2143, Section I, D – “Applying a Known Technique to a Known Device (Method or Product) Ready for Improvement to Yield Predictable Results”. 
 
Applicant has argued that Miller does not teach a nozzle, does not teach a space with gas and teaches a lower flow speed.  See page 4 of Applicant’s Remarks. The Examiner again submits Applicant is arguing against the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that the Serafin reference teaches a nozzle (tube 21) in column 2, line 25 – column 3, line 29 and the claims; and teaches a flow speed of 300 m/s in column 3, line 29. With respect to the gas pressure in the collision space, the Examiner again submits the pressure of any gas in the collision space would be determined by the pressure of the feeds in the references Serafin and Miller. See the Advisory Action and claims of Serafin. 

Applicant has argued that one of ordinary skill in the art would not combine Serafin and Miller due to the difference in pressure ranges used.  See pages 3-4 of Applicant’s Remarks. The Examiner respectfully disagrees and again submits – as noted above – that the feature of providing a pressure range at collision of around 2 bar in order to control the size of the droplets as taught by Miller is a feature that would be an improvement over the device and method of Serafin.  One of ordinary skill in the art at the time of the effective date of the invention would have recognized that applying the known technique or feature would have yielded predictable results and resulted in an improved system. See MPEP 2143, Section I, D – “Applying a Known Technique to a Known Device (Method or Product) Ready for Improvement to Yield Predictable Results”.  In addition, Applicant’s own range includes an upper limit of 500 bar in the feed.  The Examiner notes the lower limit of the pressure range taught by Serafin (and cited by the Examiner) is 545 bar. The Examiner further notes that a prima facie case of obviousness exists when the claimed ranges do not overlap with the prior art but are merely close.  See MPEP 2144.02, Section I – “Overlapping, Approaching, and Similar Ranges, Amounts and Proportions”.  The Examiner submits given this closeness between the range limits of the prior art and claims, the Examiner fails to see how one of ordinary skill in the art could not apply the teaching of the pressure drop from 545 bar in Serafin to control the size of the droplets as in Miller. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the pressure of around 2 bar at the collision space in order to control the droplet size as taught by Miller. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        September 11, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798